UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED) August 18, 2008 TRIANGLE ALTERNATIVE NETWORK INCORPORATED (Exact name of registrant as specified in its charter) Delaware 333-152376 26-2691611 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2ulf Boulevard , Indian Rocks Beach, FL 33785 (Address of Principal executive offices) (Zip Code) (727)538-7724 (Registrant's telephone number) Summit Executive Center Suite 200, 135758 58th Street North, Clearwater, FL 33760 (Former address of principal executive offices) (zip code) Copies to: Darrin M.
